Citation Nr: 9915182	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for muscle contraction/ 
vascular headaches, currently evaluated as 50 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1982 to March 
1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in August 1997 that denied the claimed benefits.  The 
veteran's file was later transferred to the Los Angeles, 
California, RO.

On October 30, 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  During the course of that 
hearing, the veteran also raised the issue of service 
connection for an aneurysm.  This matter is not in proper 
appellate status at this time and is referred to the RO for 
appropriate action


REMAND

The veteran submitted a claim for a total disability rating 
based on unemployability due to her migraines in June 1995.  
The claim for a total disability rating was denied by a 
rating decision in October 1995.  However, the veteran has 
again raised the issue that her service connected migraines 
have become worse, and cause marked interference with 
employment.  In her VA form 9, received in September 1997, 
and during her hearing before the Travel Board in October 
1998, the veteran contended that her migraines prevent her 
from securing or keeping employment.  The issue of a total 
disability rating based on individual unemployability due to 
migraines, which the veteran continues to assert, is thus 
inextricably intertwined with the issue of an extraschedular 
rating for migraines, which would allow a rating above the 
current 50 percent.

It is also noted that the veteran submitted a claim for 
posttraumatic stress disorder and depression in January 1998.  
The veteran's claim for posttraumatic stress disorder was 
denied by the Los Angeles RO in a rating decision in July 
1998.  The veteran filed a timely notice of disagreement with 
this decision in August 1998; however, it does not appear 
that the appellant has been provided with a statement of the 
case on that issue as required by law.  

Accordingly, this case is REMANDED to the RO for the 
following additional actions:

1.  The RO should contact the 
LaJolla VA Medical Center and 
request copies of up-to-date 
records of any examination or 
treatment, that the veteran has 
received for her service-connected 
headaches since October 1998.  All 
records so received should be 
associated with the claims file.

2.  The RO should then schedule 
the veteran for a VA neurological 
examination.  The claims folder 
must be made available to and be 
reviewed by the examiner in 
conjunction with the examination.  
All indicated special tests should 
be completed.  The neurological 
examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings.  The 
examiner should also be requested 
to comment on the effect that the 
service-connected migraine 
disability has on the veteran's 
ability to obtain and retain 
substantially gainful employment.

3.  Upon completion of the 
requested development of the 
record, the RO should again 
consider the veteran's claim for an 
increased rating for her service 
connected migraine headaches, as 
well as her claim for a total 
disability rating based on 
individual unemployability due to 
her service connected migraine 
headaches.  If action taken remains 
adverse to the veteran, she should 
be furnished with a supplemental 
statement of the case concerning 
the issue of an increased rating 
for migraines and be given the 
opportunity to respond.  If the 
claim for a total rating is denied, 
she should be provided with notice 
of the adverse decision and be 
informed of her right to appeal 
that issue. 

4.  The RO should also issue a 
statement of the case, based on the 
veteran's August 1998 notice of 
disagreement with the July 1998 
rating decision that denied service 
connection for posttraumatic stress 
disorder, and provide the appellant 
with an opportunity to respond.  If 
an appeal as to that issue is 
perfected, the issue of service 
connection for posttraumatic stress 
should be certified to the Board 
for appellate review.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








